Case 2:18-cv-00245-JRG Document 159 Filed 09/06/19 Page 1 of 9 PageID #: 21425



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION




                                             §
    UNITED SERVICES AUTOMOBILE               §
    ASSOCIATION, a Texas reciprocal inter-   §
    insurance exchange,                      §
                                             §   CIVIL ACTION NO. 2:18-CV-245-JRG
                  Plaintiff,                 §
                                             §   JURY TRIAL DEMANDED
           v.                                §
                                             §   FILED UNDER SEAL
    WELLS FARGO BANK, N.A.,                  §
    a national banking association,          §
                                             §
                  Defendant.                 §



         UNITED SERVICES AUTOMOBILE ASSOCIATION’S OPPOSITION TO
          DEFENDANT WELLS FARGO BANK, N.A.’S MOTION FOR PARTIAL
                 SUMMARY JUDGMENT UNDER 35 U.S.C. § 287(a)
Case 2:18-cv-00245-JRG Document 159 Filed 09/06/19 Page 2 of 9 PageID #: 21426



    I.         RESPONSE TO STATEMENT OF ISSUES

               USAA respectfully submits that Wells Fargo’s motion should be denied because Wells

    Fargo had constructive or actual pre-suit notice of USAA’s Asserted Patents.

    II.        RESPONSE TO STATEMENT OF ALLEGED UNDISPUTED FACTS

               Undisputed.

    III.       Deposit@Mobile WAS MARKED NO LATER THAN DECEMBER 5, 2016

               “[C]ompliance with the marking statute is a question of fact.” Gart v. Logitech, Inc., 254

    F.3d 1334, 1339 (Fed. Cir. 2001) (citation omitted). Wells Fargo’s motion as to actual marking

    depends on a single argument: “[s]ummary judgment is appropriate that the evidence pointed to

    by Mr. Weinstein—indeed, the only evidence of any marking put forth by USAA—does not

    satisfy the marking requirements of § 287(a), because there is no evidence that this ‘patent

    marking page’ was affixed to the Deposit@Mobile application or was accessible to the public.”

    MSJ at 5.

               The document to which Wells Fargo refers—code for USAA’s Deposit@Mobile

    product in Exhibit E—on its face establishes what the marking page of the product stated and

    the date on which it was added:




    MSJ Ex. E. In the unlikely event that the parties do not stipulate to authenticity of their

    respective business records, a USAA employee witness knowledgeable about the

    Deposit@Mobile code will authenticate these documents at trial. Fed. R. Evid. 901(b)(1).


    10729023                                         -1-
Case 2:18-cv-00245-JRG Document 159 Filed 09/06/19 Page 3 of 9 PageID #: 21427



    Exhibit D to Wells Fargo’s motion—another code excerpt—confirms that this update to

    Deposit@Mobile was publicly released on December 15, 2016 at 10:43:02 AM. This is apparent

    because it uses the same “component” name as Exhibit E. Wells Fargo’s motion essentially ask

    this Court to replace a jury and weigh evidence that is in the record.

               In its August 28, 2018 P.R. 3-1(f) disclosures (nearly a year before the close of fact

    discovery) USAA disclosed that Deposit@Mobile practices the patents in suit. Ex. 1, 16. At

    the same time USAA offered to allow inspection of its code, consistent with the protective

    order, on August 27 and again on August 28, 2018. Id.; Ex. 2. Because of its sensitivity, the

    protective order specifies in person review as opposed to physical production of code. No

    inspection request was made by Wells Fargo. Engineers who were knowledgeable as to how

    Deposit@Mobile works were deposed after the source code was made available for inspection.1

               Finally, Dr. Villasenor testified that he treats the parent and child patents as the same.

    For example, as to the ’090 patent he accepted that the same infringement analysis applied to

    both. Ex. 3 (Villasenor Dep.), 178:24-179:8. As a result, a triable issue of fact exists as to

    whether marking of the parent is sufficient marking for the child, especially given the inclusion

    of the patent pending language.

    IV.        WELLS FARGO HAD ACTUAL NOTICE OF THE PATENTS-IN-SUIT

               As a second, independent basis to deny Wells Fargo’s motion, Wells Fargo had actual

    pre-suit notice of infringement. See 35 U.S.C. § 287(a); Monsanto Co. v. Bowman, 657 F.3d 1341,

    1349 (Fed. Cir. 2011) (“Because Bowman received actual notice under § 287(a) as of June 11,

    1999, the court need not reach the issue of constructive notice through marking.”).

               As discussed below, USAA notified Wells Fargo of its patents in 2017 and asked Wells

    Fargo to take a license. For example, in its Response to Interrogatory No. 4, Wells Fargo


    1
     Wells Fargo elicited testimony that Deposit@Mobile practices the patents. Ex. 4 (Prasad
    Dep.), 72:17-75:7.

    10729023                                         -2-
Case 2:18-cv-00245-JRG Document 159 Filed 09/06/19 Page 4 of 9 PageID #: 21428



    expressly admits:

                                                                                                   Ex.

    5, Wells Fargo Interrogatory Response No. 4. Wells Fargo’s damages expert similarly admits in

    his report,

                                                         Ex. 6 (Gerardi Report), ¶ 80.

               Further, Wells Fargo has repeatedly acknowledged that, on February 3, 2018, USAA

    sent to Wells Fargo a list of patents, specifically including the ’571, ’517, and ’779 patents, as

    well as detailed infringement claim charts for the ’571 and ’779 patents. Ex. 5; Ex. 6, ¶ 80 & n.

    105-107. Wells Fargo 30(b)(6) witness Ajami, in the testimony cited by Wells Fargo’s damages

    expert, also expressly admits that

                                                                                         Ex. 7 (Ajami

    Dep.), 124:7-21. Further, at the deposition of USAA witness Mr. McKinley, Wells Fargo

    affirmatively introduced the February 3, 2018 document and elicited from Mr. McKinley

    testimony                                                  Ex. 8 (McKinley Dep.), 131:17-133:25




               Wells Fargo’s argument that “the Court cannot consider the [February 3, 2018] email”

    pursuant to Federal Rule of Evidence 408 and a confidentiality agreement is not well taken. It is

    black letter law that “[i]f a party who has objected to evidence of a certain fact himself produces

    evidence…of the same fact, he has waived his objection.” Ohler v. U.S., 529 U.S. 753, 755-56

    (2000) (quoting 1 J. Strong, McCormick on Evidence § 55, p. 246 (5th ed. 1999)). Wells Fargo

    has repeatedly and intentionally injected into these proceedings its knowledge of the patents in

    10729023                                       -3-
Case 2:18-cv-00245-JRG Document 159 Filed 09/06/19 Page 5 of 9 PageID #: 21429



    suit deriving from its pre-suit interactions with USAA.2



                                                   Wells Fargo thus cannot now claim that Rule 408

    or the parties’ agreement precludes any use of the e-mail in these proceedings.

               Moreover, “Rule 408 is inapplicable when evidence of the compromise is offered to

    prove notice.” Fed. R. Evid. 408 Committee Notes on Rules, 2006 Amendment. Yet under

    Wells Fargo’s expansive interpretation of the parties’ agreement, it would be impossible for

    USAA to ever put it on notice of any patents, because the agreement relates to all

    communications regarding RDC. MSJ Ex. F, at USAA_WF073192.

               In summary, the evidence of Wells Fargo’s actual notice includes (1) the admissions of

    its witnesses, damages expert, and interrogatory responses confirming that USAA approached

    Wells Fargo in 2017 regarding licensing its mobile deposit patents, (2) admissions from the

    same source that USAA specifically provided Wells Fargo with infringement charts for the ’571

    and ’779 patents (the respective parents of the other two asserted patents), and a list that

    included the ’517 patent, and (3) testimony from USAA witness McKinley. This creates a triable

    issue of fact of actual notice. See e.g., Convolve, Inc. v. Dell, Inc., 2011 WL 13089714, at *1 (E.D.

    Tex. July 8, 2011) (Everingham, J.) (denying summary judgment of no pre-suit damages given

    genuine issue of fact whether defendants received actual notice); Elbit Sys. Land and C4i Ltd. v.

    Hughes Network Sys., LLC, 2017 WL 4693971, at *2 (E.D. Tex. July 31, 2017) (Schroeder, J.)

    (same).



    2
     Wells Fargo’s decision to affirmatively introduce evidence of its pre-suit knowledge of the
    patents in these proceedings was not accidental. Rather, it was an intentional decision made,
    among other reasons, to plead its now-abandoned defense of equitable estoppel, which requires
    pre-suit knowledge. A.C. Aukerman Co. v. R.L. Chaides Constr. Co., 960 F.2d 1020, 1042 (Fed.
    Cir. 1992) (to satisfy the reliance element of equitable estoppel, “the alleged infringer cannot be
    unaware . . . of the patentee and/or its patent”).

    10729023                                        -4-
Case 2:18-cv-00245-JRG Document 159 Filed 09/06/19 Page 6 of 9 PageID #: 21430



               Finally, Wells Fargo’s back-up argument that the evidence of notice is specific to the

    ’779 and ’571 Patents is not well taken. First, the ’517 patent was specifically called out in the

    licensing discussions, as discussed above. Further, the ’779 and ’571 patents are the respective

    parents of the ’517 and ’090 patents. A jury could readily find that Wells Fargo’s admitted actual

    notice of the parent patents extends to the child patents. Arthrex, Inc. v. Smith & Nephew, Inc.,

    Case No. 15-cv-1047-RSP, Dkt. No. 275 at 4-6 (E.D. Tex. Nov. 29, 2016) (concluding that a

    “reasonable juror could conclude that the scope of notice [regarding a parent patent]….

    expanded to include notice of infringement of the [child] patent after the [child] patent

    issued.”). In fact, Dr. Villasenor in his deposition claimed

                                                                           Ex. 3 (Villasenor Dep.), at

    178:24-179:8. Second, the parties’ 2017 licensing negotiations, which Wells Fargo admits

    addressed all of USAA’s “remote deposit capture patent[s],” (Ex. 6), on their own are sufficient

    evidence of actual notice of the ’517 and ’090 patents. “[A]s long as the communication from

    the patentee provides sufficient specificity regarding its belief that the recipient may be an

    infringer, the statutory requirement of actual notice is met.” Gart, 254 F.3d at 1345-46; see also

    Elbit Sys. Land and C4I Ltd. v. Hughes Network Systems, LLC, 2017 WL 2651618, at *7 (E.D. Tex.

    June 20, 2017) (evidence that licensing agent offered license to patents sufficient to defeat § 287

    summary judgment motion based on alleged lack of notice) (J. Payne); Lucent Techs., Inc. v.

    Gateway, Inc., 470 F. Supp. 2d 1180, 1184-86 (S.D. Cal. 2007) (summary judgment denied

    because licensing communications raised fact question of actual notice).

    V.         CONCLUSION

               USAA respectfully requests that the Court deny Wells Fargo’s motion.




    10729023                                        -5-
Case 2:18-cv-00245-JRG Document 159 Filed 09/06/19 Page 7 of 9 PageID #: 21431



    DATED: September 2, 2019           Respectfully submitted,

                                       By: /s/ Robert C. Bunt

                                       Jason Sheasby - Pro Hac Vice
                                       Lead Attorney
                                       Lisa Glasser - Pro Hac Vice
                                       Anthony Rowles - Pro Hac Vice
                                       IRELL & MANELLA LLP
                                       1800 Avenue of the Stars, Suite 900
                                       Los Angeles, CA 90067-4276
                                       Telephone: (310) 277-1010
                                       Facsimile: (310) 203-7199

                                       Robert C. Bunt
                                       TX Bar No. 00787165
                                       PARKER, BUNT & AINSWORTH, P.C.
                                       100 E. Ferguson, Suite 1114
                                       Tyler, Texas 75702
                                       Telephone: (903) 531-3535
                                       Facsimile: (903) 533-9687


                                       Attorneys for Plaintiff United Services
                                       Automobile Association (USAA)




    10729023                           -6-
Case 2:18-cv-00245-JRG Document 159 Filed 09/06/19 Page 8 of 9 PageID #: 21432




                                  CERTIFICATE OF SERVICE

           I hereby certify that on September 2, 2019 I caused a copy of the foregoing document

    to be served by electronic mail on Defendant’s counsel of record.



                                                         /s/ Benjamin Manzin-Monnin
                                                         Benjamin Manzin-Monnin
Case 2:18-cv-00245-JRG Document 159 Filed 09/06/19 Page 9 of 9 PageID #: 21433



             CERTIFICATE OF AUTHORIZATION TO FILE UNDER SEAL

I hereby certify that under L.R. CV-5(a)(7)(B) that the foregoing document is filed

under seal pursuant to the Court’s Protective Order entered in this matter (Dkt. No. 40).

                                                /s/ Robert Christopher Bunt
                                                Robert Christopher Bunt
